United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.O., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Independence, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1860
Issued: July 6, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On July 7, 2010 appellant, through her representative, filed a timely appeal from a June 9,
2010 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of the case.
ISSUES
The issue is whether appellant has established that she is entitled to wage-loss
compensation for the period February 16 to September 26, 2009.
FACTUAL HISTORY
On October 15, 2008 appellant, then a 65-year-old internal revenue agent, was climbing
steps during an audit when she fell and injured her head, back and hip. She stopped work on that
1

5 U.S.C. § 8101 et seq.

date and was seen at an emergency room. An October 15, 2008 emergency room report from
Dr. Marion Prince, an osteopath, diagnosed a contusion of the back and head and noted that
lumbar spine x-rays were negative.2 OWCP initially accepted appellant’s claim for lower back
and head contusions and later expanded the claim to include temporary aggravations of lumbar
degenerative disc disease and sciatica. Appellant initially received continuation of pay.
Thereafter, she claimed compensation and received total disability compensation for the period
December 1, 2008 to January 9, 2009.
On January 9, 2009 OWCP requested that appellant’s physician address the nature of her
work-related condition and her period of disability.
In a January 30, 2009 report, Dr. Irina Chteingardt, a Board-certified internist, advised
that appellant presented with “excruciating” lumbar pain and had lumbar tenderness to palpation
on examination. She diagnosed severe degenerative L3-4 and L5-S1 disc disease, lumbar spine
spondylosis and spondylolisthesis causally related to the October 15, 2008 injury.
Dr. Chteingardt advised that appellant was disabled. She also submitted disability slips noting
that appellant was unable to work due to back pain and an inability to ambulate.
A March 3, 2009 bone scan report from Dr. Aju Thomas, a Board-certified nuclear
medicine physician, revealed mildly-increased uptake in the lower lumbar spine that was
compatible with mild degenerative changes.
In a letter dated March 4, 2009, OWCP referred appellant for a second opinion to
Dr. Karl V. Metz, a Board-certified orthopedic surgeon. In Dr. Metz’s March 20, 2009 report,
appellant complained of neck, back and hip pain stemming from the October 15, 2008 fall. She
added that she had a history of lumbar arthritis and degenerative disc disease as well as left leg
sciatica. Dr. Metz noted that an October 29, 2008 total bone scan showed mildly-increased
uptake in the elbows, knees and sacrum and an October 29, 2008 neurological evaluation
assessed lumbar radicular pain and peripheral neuropathy of unknown etiology. He examined
appellant and observed an antalgic gait, poor balance, lumbar lordosis flattening and guarding,
and posterior skull, spinal, paralumbar musculature and buttock tenderness. Dr. Metz observed
straight leg raising of 70 degrees while sitting with no complaint of low back pain while active
straight leg raising in the supine position was only to 40 degrees on the right and 30 degrees on
the left. Manual muscle testing of the legs was normal. Dr. Metz found that appellant’s low
back and head contusions had resolved. He also opined that the October 15, 2008 injury
temporarily aggravated her preexisting lumbar degenerative disc disease and spondylosis but
both of these aggravations had resolved. Dr. Metz opined that appellant could perform her

2

Appellant was discharged home from the emergency room but was hospitalized two days later due to pain. She
was released from the hospital to a nursing facility on October 21, 2008 for physical and occupational therapy as she
was not ambulatory. On October 22, 2008 appellant fell out of bed at the nursing facility while attempting to reach a
wheelchair. On October 26, 2008 she was again hospitalized with complaints of slurred speech and not feeling well.
Appellant’s previous history was noted to include cardiac and pulmonary problems, a mini-stroke, degenerative joint
disease and chronic back pain. Her diagnoses included lumbago, unspecified transient cerebral ischemia, localized
osteoarthrosis and hypertension. Appellant returned on November 1, 2008 to a nursing facility for physical and
occupational therapy. She was discharged from the nursing facility on November 23, 2008.

2

date-of-injury job. He opined “within reasonable medical certainty that [her] disability … should
have resolved on or about December 1, 200[8].”3
A March 11, 2009 progress note initialed “JBS” detailed that radiographs were
“remarkable for extensive degenerative change in the lumbar spine and spondylolisthesis.” On
physical examination, appellant exhibited a slow gait, poor lumbar mobility and right buttock
pain. She was diagnosed with a back strain and underlying degenerative change. In an April 27,
2009 follow-up note, “JBS” related that appellant used a walker, had resolving back pain and
displayed neither leg pain nor localized hip tenderness.4
On June 24, 2009 OWCP asked Dr. Metz to clarify when the temporary aggravation of
degenerative disc disease resolved. Dr. Metz clarified in a June 30, 2009 supplementary report
that based on his findings on examination and medical guidelines the temporary aggravation of
appellant’s condition should have resolved within three to four months. Consequently, he opined
that the work-related aggravation of her lumbar degenerative disc disease, spondylosis and
sciatica should have resolved “on or about February 15, 2009.” Dr. Metz advised that the workrelated aggravation prevented appellant from working and that she would have been able to
return to work on about February 15, 2009.
In a September 15, 2009 report, Dr. Chteingardt noted the October 15, 2008 fall at work
and appellant’s subsequent hospitalization. She stated that appellant’s fall on October 15, 2008
severely aggravated her spondylosis, spondylitis, degenerative disc disease, lumbago and
sciatica. Thereafter, appellant stopped work “due to difficulty walking, balance problems and
back pain.” Dr. Chteingardt pointed out that appellant steadily improved with physical therapy
and could return to work “in the next two to three weeks.”
On September 27, 2009 appellant filed a compensation claim for the period February 16
to September 26, 2009. She returned to work on September 28, 2009.
In an October 14, 2009 letter, OWCP informed appellant that the evidence was
insufficient and advised her about the evidence needed to establish her claim. It gave her 30
days to submit a medical report containing the history of injury, clinical findings, diagnosis,
treatment and a physician’s reasoned opinion explaining how her disability for the claimed
duration resulted from the accepted conditions. OWCP also sent a letter dated October 20, 2009
to Dr. Chteingardt requesting her response to Dr. Metz’s reports.
In a September 24, 2009 report, Dr. Chteingardt commented that appellant was able to
“perform the essential duties of her position,” but could only return to limited office duty on
September 28, 2009 due to continuous lower back pain and balancing issues. She advised that
appellant could work part-time limited duties.5 In a November 6, 2009 report, Dr. Chteingardt

3

Dr. Metz listed this date as “December 1, 2007.” In view of the references made to appellant’s October 15,
2008 employment incident and subsequent diagnostic examinations, this was apparently a typographical error.
4

“JBS” indicated that he or she performed these checkups at Dr. Chteingardt’s request.

5

Aside from these statements, Dr. Chteingardt reiterated the content of her earlier September 15, 2009 report.

3

stated that appellant could return to work full time and conduct field work effective
November 9, 2009.
By decision dated December 15, 2009, OWCP denied appellant’s claim, finding that the
weight of the medical evidence did not demonstrate that she was disabled between February 16
and September 26, 2009.
On December 28, 2009 appellant requested a telephonic hearing, which was held on
March 19, 2010. In a December 28, 2009 letter, she disputed Dr. Metz’s March 20, 2009 report
concluding that her conditions resolved in February 2009, questioning whether he was aware of
the nature of her job duties. At the hearing, appellant testified that her back pain had persisted
since the October 15, 2008 injury and rendered her “homebound” until September 29, 2009.
During this period, she required a walker and underwent physical therapy. Appellant used
advanced leave beginning October 16, 2008 until February 2009. She challenged Dr. Metz’s
findings, reiterating that she could not walk and therefore could not perform audits in or around
February 2009.
Appellant’s attorney added that Dr. Chteingardt’s September 24, 2009
sufficiently addressed the matter.
In an April 19, 2010 report, Dr. Chteingardt related that appellant was unable to return to
work until September 2009 due to unresolved aggravations of lumbar degenerative disc disease,
spondylosis and sciatica. After her return, appellant was placed on limited duty and was “still
unable to drive in February 2009.” Dr. Chteingardt stated, “It is my professional opinion that
[appellant] could not and still [cannot] do ‘in field work.’”
On June 9, 2010 OWCP’s hearing representative affirmed the December 15, 2009
decision.6
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim by the weight of the evidence. For each period of disability
claimed, the employee has the burden of establishing that he or she was disabled for work as a
result of the accepted employment injury. Whether a particular injury causes an employee to
become disabled for work and the duration of that disability are medical issues that must be
proved by a preponderance of reliable, probative and substantial medical opinion evidence.7
Such medical evidence must include findings on examination and the physician’s opinion,
supported by medical rationale, showing how the injury caused the employee disability for his or
her particular work.8
6

Appellant and the employing establishment also submitted statements regarding dates on which she used leave
and dates on which she was in a leave-without-pay status. The Board notes that matters regarding her pay status
before February 16, 2009 are not before the Board on the present appeal as the June 9, 2010 OWCP decision only
addressed whether she had work-related disability from February 16 to September 26, 2009. See 20 C.F.R.
§ 501.2(c).
7

Amelia S. Jefferson, 57 ECAB 183 (2005); William A. Archer, 55 ECAB 674 (2004).

8

Dean E. Pierce, 40 ECAB 1249 (1989).

4

Monetary compensation benefits are payable to an employee who has sustained wage loss
due to disability for employment resulting from the employment injury.9 The Board will not
require OWCP to pay compensation for disability in the absence of medical evidence directly
addressing the specific dates of disability for which compensation is claimed. To do so would
essentially allow an employee to self-certify their disability and entitlement to compensation.10
Section 8123(a) provides that, if there is disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary of Labor shall
appoint a third physician who shall make an examination.11
ANALYSIS
The Board finds that the case is not in posture for decision.
In the present case, OWCP accepted appellant’s claims for low back and head contusions
and temporary aggravations of lumbar degenerative disc disease and sciatica related to the
October 15, 2008 fall. It referred her for a second opinion to Dr. Metz, who opined in March 20
and June 30, 2009 reports that each of her accepted conditions resolved by February 15, 2009. In
support of her claim for disability compensation for the period February 16 to September 26,
2009, appellant submitted numerous medical records from Dr. Chteingardt.
The Board finds that a conflict in the medical evidence exists between Drs. Chteingardt
and Metz as to whether appellant was disabled between February 16 and September 26, 2009 as
a result of her accepted employment injuries and therefore entitled to wage-loss compensation
for that period. Dr. Chteingardt’s January 30, 2009 report, which diagnosed degenerative lumbar
disc disease, spondylosis and spondylolisthesis related to the October 15, 2008 fall, advised that
appellant was disabled indefinitely. She later clarified in September 15 and 24, 2009 reports that
appellant severely aggravated her conditions on October 15, 2008, stopped work due to back
pain and difficulty walking and balancing and could return to restricted duty on or around
September 28, 2009. In an April 19, 2010 report, Dr. Chteingardt added that appellant was
unable to drive in February 2009 or perform field work. On the other hand, after reviewing the
medical file and conducting a thorough physical examination, Dr. Metz’s March 20, 2009 and
June 30, 2009 reports found that appellant’s low back and head contusions as well as her
aggravated lumbar degenerative disc disease, spondylosis and sciatica resolved by
February 15, 2009. As there is a conflict in the medical evidence, the Office must refer appellant
to an impartial specialist to resolve the matter pursuant to 5 U.S.C. § 8123(a).
On remand, OWCP shall refer appellant to an appropriate Board-certified specialist for a
referee examination and a reasoned opinion regarding whether her claimed disability from
February 16 to September 26, 2009 is causally related to her accepted employment conditions.

9

Laurie S. Swanson, 53 ECAB 517, 520 (2002). See also Debra A. Kirk-Littleton, 41 ECAB 703 (1990).

10

Id.; Jefferson, supra note 7.

11

5 U.S.C. § 8123(a); R.A., Docket No. 09-552 (issued November 13, 2009).

5

After conducting such further development as it may find necessary, OWCP shall render an
appropriate decision.
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the June 9, 2010 decision of the Office of Workers’
Compensation Programs is set aside. The case is remanded for further action consistent with this
decision of the Board.
Issued: July 6, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

6

